Continuation Sheet
Continuation of 3.  Note:  Newly Amended claim 1 raises new issues requiring a novel search and further consideration because it now recites “Swelling rate (%) = (W-2/W1) X 100” and “wherein the solvent is chloroform, ethyl acetate, acetone, methanol, ethanol, isopropanol, butanol or dimethylformamide”.
	Additionally, the amendment raises issues of new matter.  The originally filed disclosure does not support the swelling rate being calculated as (W2/W-1) X 100.  In order for the swelling rate to be 60 to 90% as claimed (claims 1 and 9), the adhesive layer would have to lose weight, i.e. the final weight (W2) is less than the initial weight (W1); however, there is no indication in the specification that that is what is occurring. 

Continuation of 12.  because: Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus, the arguments are not commensurate in scope with the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
April 15, 2021